DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s traversal of restriction requirement, see remarks pages 2-6, filed December 21st, 2020, with respect to the restriction requirement of claims 3-16 and claims 17-22 have been fully considered and are persuasive.  The restriction requirement of claims 3-16 and 17-22 has been withdrawn and claims 3-16 and 17-22 are currently pending. 
Information Disclosure Statement
The information disclosure statements filed 03/23/2020 and 05/06/2019 have been considered. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
Para [053] line 2 recites “cleaning holes 222” and in line 4 “cleaning holes 220”. Reference element 220 and 222 should not correspond to the same structural component of the drawings. 
Para [060] lines 1-2 recite “end effector 220”, but in the corresponding drawing fig. 3E it appears that the end effector is denoted by reference element 240.
Para [064] line 15 recites “convoluted topography of section 322”, but should recite “convoluted topography of section 324”.
Para [064] line 17 recites “section 322”, but should recite “section 324”.
Para [083] lines 7-8 recites “a seal 730”, but should recite “a seal 740”.
Para [083] line 9 recites “distal portion 732”, but should recite “distal portion 720”.
Appropriate correction is required.
Claim Objections
Claim 10 is objected to because of the following informalities:   
Claim 10 recites “one more grooves” in line 3, but should recite “one or more grooves”.
Appropriate correction is required.
Claim Interpretation
The term(s) “for” and “configured to” in the claim(s) may be interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, and 10, 12, 13, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the backend transmission" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 inherits the deficiency.
Claim 10 recites “one or more of the retaining structure and the feature” and “the other of the retaining structure and the feature”; it is unclear how there can be more than one retaining structure and  feature as claim 9, of which claim 10 depends on, only recites a singular retaining structure mating with a feature on the instrument shaft. 
The term "sufficient" in claims 12 and 19 is a relative term which renders the claim indefinite.  The term "sufficient" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claims recite that the colorant is sufficient to reduce saturation contrast of an image, but neither the claim nor the specification elaborates on what is an acceptable sufficient amount of reduction in saturation contrast. 
Claim 13 inherits the deficiency of claim 12. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, 9-13, 15-19, 21, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tilson et al. (US Publication 2011/0087070 A1) herein after Tilson in view of Egres, Jr. (US Patent 6,016,848) herein after Egres and Theroux et al. (US Publication 2007/0027447 A1) herein after Theroux. 
Regarding claim 3 and 4, Tilson teaches a surgical apparatus, comprising: an instrument shaft comprising a proximal end portion and a distal end portion (fig. 38A-38C tool 500); an end effector coupled to the distal end portion of the shaft (Para [0197] “A tool 500 (which also can be referred to herein as a medical device) may be an endoscope, a laparoscope, a robotic surgical tool, a catheter or any other tool, instrument or device commonly inserted into the body as part of a medical procedure”: examiner considers that “tool” as defined by Tilson and a sheath covering an external surface of the instrument shaft (fig. 38A-38C sheath 400 covers tool 500), a first section of the sheath (fig. 38B: sheath area in between the distal and the proximal ends) a second section of the sheath extends from the first section proximally along the shaft (fig. 38C: depicts a second section of the sheath where, for example, seal 420b is located) and the sheath engages with the instrument shaft to provide a seal with the instrument shaft (Para [0203], Para [0204], and figs 38B-38E), but does not explicitly teach wherein: a first section of the sheath comprises ePTFE and is gas-permeable and a second section of the sheath extends from the first section proximally along the shaft, the second section of the sheath being more rigid than the first section of the sheath.
However, in a similar application that involves the use of medical grade sheaths, Egres discloses wherein: a first section of the sheath comprises ePTFE and is gas-permeable (Column 2 lines 38-40 “Membranes of porous expanded PTFE having uniaxially, biaxially, or multi-axially oriented fibrils” and Column 4 lines 17-23 “The flexible tube of the present invention may be formed in virtually any size and cross-sectional dimension of importance to industrial applications, and may comprise any porous fluoropolymer membrane which provides the performance characteristics required. In a particularly preferred embodiment, the novel tubes comprise porous expanded PTFE membranes or combinations of expanded PTFE membranes”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the surgical apparatus of Tilson to have a ePTFE sheath that is gas permeable as disclosed by Egres because doing so would create a sheath that would 
Furthermore, in a laparoscopic surgical application, Theroux discloses a band of heat shrink material (i.e. FEP) that creates a fluid resistant seal for the device (See Para [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the surgical device of Tilson in view of Egres to further include the material FEP, a more rigid material than ePTFE, at the second section of the sheath (denoted above as the seal section of the sheath) for the purpose of creating fluid tight attachment of the sheath to the instrument shaft to prevent contamination of the sheath interior and the instrument shaft. 
Regarding claim 5, Tilson further teaches wherein the second section comprises PEBA (fig. 18 see PEBAX, which is a tradename for PEBA (polyether block amide)).  
Regarding claim 9, Tilson further teaches wherein the sheath further comprises a retaining structure shaped to releasably mate with a feature on the instrument shaft (figs 38B-38D and Para [0203]: examiner considers the sheath releasably mating with the instrument shaft because a particular longitudinal force would allow the sheath ridge 470b of the sheath to 
Regarding claim 10, Tilson further teaches wherein: one of the retaining structure and the feature comprises one or more ridges (figs 38B-38D and Para [0203]); and the other of the retaining structure and the feature comprises one more grooves to receive the one or more ridges (figs 38B-38D and Para [0203]). 
Regarding claim 11, Tilson further teaches the retaining structure comprises a resilient material (figs 16-18 depict resilient materials i.e. FEP).
Regarding claim 12, Tilson further teaches wherein the sheath comprises a colorant sufficient to reduce saturation of contrast when the sheath is imaged through an endoscopic camera (Para [0135]).
Regarding claim 13, Tilson further teaches wherein the first section of the sheath comprises the colorant (Para [0135]).
Regarding claim 15, the combination of Tilson in view of Egres and Theroux further disclose wherein the first section of the sheath comprises pores (Egres Column 2 lines 38-40 “Membranes of porous expanded PTFE having uniaxially, biaxially, or multi-axially oriented fibrils”) that open or close during a bending movement of the first section of the sheath (the pores of Egres would necessarily open and/or close during a bending movement) to retain a diameter of the first section when bent (Tilson fig. 38E depicts the tool and sheath in a bending movement that retain the same shape of the sheath throughout the bending motion). 
Regarding claim 16, Tilson further teaches wherein:PRELIMINARY AMENDMENT U.S. APPLICATION No. 16/381,323ATTORNEY DOCKET No. ISRG02400CIPC1/USALTERNATE DOCKET No. 1084.0054-03000 the sheath further comprises a retaining cuff at a distal end portion of the sheath (Para [0203], Para [0204], and figs 38B-38D); and the retaining cuff is engageable with the instrument shaft to secure the sheath on the instrument shaft (figs 38B-38D and Para [0203]).  
Regarding claim 17, Tilson teaches a sheath for a surgical apparatus (Para [0008] “The device can have a sheath and a tool”), the sheath comprising: a hollow tubular body (fig. 1) configured to surround a surgical apparatus and provide a barrier to infiltration of liquid and biomaterial into the surgical apparatus (Para [0221] “A sheath may include a tube. A sheath can be a sleeve, a drape, a covering, a blood barrier or a biological barrier”); and a retaining cuff attached to an end portion of the hollow tubular body (Para [0203], Para [0204], and figs 38B-38E element 470b if cuff is on the distal end or element 470a if cuff is on the proximal end of the sheath), but does not explicitly disclose wherein the retaining cuff comprises FEP, wherein the hollow tubular body comprises a material permeable to gas so as to permit an equalization of pressure between a pressure external to the sheath and a pressure internal to the sheath initially lower than the pressure external to the sheath.
However, in a laparoscopic surgical application, Theroux discloses wherein the retaining cuff comprises FEP (Para [0033] “in conjunction with a band 700 of heat-shrink material composed of, for example, FEP to create a fluid resistive seal”: examiner considers the band to be the retaining cuff).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the generic retaining cuff of Tilson with the band made from FEP of Theroux as a simple substitution of one known element for another to obtain the predictable result of creating a fluid resistance seal for the sheath connection.
Furthermore, Egres discloses wherein the hollow tubular body comprises a material permeable to gas so as to permit an equalization of pressure between a pressure external to the sheath and a pressure internal to the sheath initially lower than the pressure external to the sheath (Column 2 lines 53-56 “Expanded PTFE wound tubing and composite tubing produced in the aforementioned ways have been deemed advantageous for possessing strength in both the longitudinal and circumferential directions, diametrical flexibility,”, Column 2 lines 38-40 “Membranes of porous expanded PTFE having uniaxially, biaxially, or multi-axially oriented fibrils” and Column 4 lines 17-23 “The flexible tube of the present invention may be formed in virtually any size and cross-sectional dimension of importance to industrial applications, and may comprise any porous fluoropolymer membrane which provides the performance characteristics required. In a particularly preferred embodiment, the novel tubes comprise porous expanded PTFE membranes or combinations of expanded PTFE membranes” and Column 2 lines 53-64).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the sheath of Tilson to further include wherein the hollow tubular body comprises a material permeable to gas so as to permit an equalization of pressure between a pressure external to the sheath and a pressure internal to the sheath initially lower than the pressure external to the sheath as disclosed by Egres as a way to allow gas permeation (Column 2 lines 53-64). Additionally, it has been held to be within the general skill of a worker in the art to select a known material based on its suitability for the intended use, as in a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this instance, Egres 
Regarding claim 18, Tilson in view of Egres and Theroux further disclose wherein the hollow tubular body comprises ePTFE (Egres Column 2 lines 38-40 “Membranes of porous expanded PTFE having uniaxially, biaxially, or multi-axially oriented fibrils”).  
Regarding claim 19, Tilson further teaches wherein the hollow tubular body comprises a colorant sufficient to reduce saturation of contrast when the hollow tubular body is imaged through an endoscopic camera (Para [0135]).
Regarding claim 21, Tilson in view of Egres and Theroux disclose the sheath of claim 17, but the combination does not explicitly specify wherein the hollow tubular body comprises a first portion comprising ePTFE, and a second portion comprising FEP or PEBA.
However, Egres further discloses wherein the hollow tubular body comprises a first portion comprising ePTFE, and a second portion comprising FEP or PEBA (Egres Column 16 line 50-51: describes ePTFE and FEP in a composite membrane).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the sheath of Tilson in vies of Egres and Theroux to further specify wherein the hollow tubular body comprises a first portion comprising ePTFE, and a second portion comprising FEP or PEBA as disclosed by Egres because doing so would allow for strength in both the longitudinal and circumferential directions and diametrical flexibility.
Regarding claim 22, Tilson in view of Egres and Theroux further disclose U.S. APPLICATION No. 16/381,323ATTORNEY DOCKET No. ISRG024000IPC1/USALTERNATE DOCKET No. 1084.0054-03000the hollow tubular body comprises pores (Egres Column 2 lines 38-40 “Membranes of porous expanded that open or close during a bending movement of the hollow tubular body (the pores of Egres would necessarily open and/or close during a bending movement) to retain a diameter of the hollow tubular body when bent (Tilson fig. 38E depicts the tool and sheath in a bending movement that retain the same shape of the sheath throughout the bending motion).
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tilson in view of Egres and Theroux as applied to claim 3 above, and further in view of Whiting et al. (US Publication 2006/0079769 A1) herein after Whiting.
Regarding claim 6, Tilson in view of Egres and Theroux disclose the surgical apparatus of claim 3, but the combination does not explicitly disclose wherein the first section of the sheath and the second section of the sheath overlap, the seal being located at the overlap.
However, in a endoscopic surgical application, Whiting discloses sections of a polymer sheath and a reinforcement sleeve overlapping to form a fluid tight seal (Para [0187] “This overlap provides a fluid tight seal between the polymer sheath 635 and the reinforcment sleeve 654 which in turn makes the entire inner lumen 638 of the torquable shaft 622 fluid tight”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the surgical apparatus of Tilson in view of Egres and Theroux to further specify that the first and second sections overlap and creating a seal at the overlap as disclosed by Whiting as a way to prevent liquid from contaminating the inside of the sheath and the instrument shaft. 
Claims 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Tilson in view of Egres and Theroux as applied to claim 3 above, and further in view of Manzo et al. (US Publication 2010/0016852 A1) herein after Manzo.
Regarding claims 7 and 8, Tilson in view of Egres and Theroux disclose the surgical apparatus of claim 3, but do not explicitly disclose a transmission mechanism coupled to the proximal end portion of the instrument shaft and one or more drive tendons mechanically coupling the backend transmission mechanism to the end effector wherein the sheath extends from a position proximate the transmission mechanism distally along the instrument shaft.
However, in a medical instrument application, Manzo discloses a transmission mechanism coupled to the proximal end portion of the instrument shaft (Para [0018] “Medical instrument 100 includes an end effector 200 at a distal end of a main tube 110 that extends from a transmission or backend mechanism 120” and fig. 1); andPRELIMINARY AMENDMENT U.S. APPLICATION No. 16/381,323ATTORNEY DOCKET No. ISRG02400CIPC1/USALTERNATE DOCKET No. 1084.0054-03000one or more drive tendons mechanically coupling the backend transmission mechanism to the end effector (Para [0004] “Electrical isolation can be achieved using an insulating main tube through which drive cables extend from a backend mechanism to an end effector, an insulating end cover that leaves only the desired portions of the end effector exposed, and one or more seals to prevent electrically conductive liquid from entering the main tube”) wherein the sheath extends from a position proximate the transmission mechanism distally along the instrument shaft (Para [0019]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the surgical apparatus of Tilson in view of Egres and Theroux to further include a transmission mechanism coupled to the proximal end portion of 
Claims 14 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Tilson in view of Egres and Theroux as applied to claim 3 (for claim 14) and claim 17 (for claim 20) above, and further in view of Welcome (US Patent 5,415,157).
Regarding claims 14 and 20, Tilson in view of Egres and Theroux disclose the surgical apparatus of claim 3 and 17 respectively, but do not explicitly disclose wherein an interior surface of the sheath is coated with a disinfectant agent or an anticoagulant agent.
However, in an endoscopic surgical application, Welcome discloses wherein an interior surface of the sheath is coated with a disinfectant agent or an anticoagulant agent (Column 5 lines 64-67 “First, disinfectant liquid is free to flow into sheath 30 from the interior of sleeve 21 through holes 45 without being blocked by any flush contact between surfaces of the sheath and sleeve”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the surgical apparatus of Tilson in view of Egres and Theroux to further include wherein an interior surface of the sheath is coated with a disinfectant agent or an anticoagulant agent as disclosed by Welcome as a way to prevent contamination of the instrument shaft or the internal areas of the sheath. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 3 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 and 23 of U.S. Patent No. 9,089,351 and claim 3 and 1 of US Patent 10,376,331. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of US patent 9,089,351 and claim 3 of US Patent 10,376,331 include all the limitations of claim 3 and claim 23 of US patent 9,089,351 and claim 1 of US Patent 10,376,331 includes all the limitations of claim 17, but written with a narrower scope than claims 3 and 17 of the instant application.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792